Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 14-22) in the reply filed on 10/06/21 is acknowledged.  Applicant’s right to pursue the non-elected claims in one or more continuation or divisional applications is acknowledged.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 34-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 14-22 are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/28/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. 
Please see the attached copy of PTO-1449.
Claim Objections
Claim 22 is objected to because of the following informalities:  
In claim 22, line 23, the term “hydrosylate” should be corrected to recite “hydrolysate.”  
In claim 22, line 13, the term “serene” should be corrected to recite “serine.”  
In claim 22, line 14, the term “camauba” should be corrected to recite “carnauba.”
Appropriate correction is required.
	Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldman (US 2012/0045510 A1).
Instant claim 14 is drawn to a method of making a dosage form, comprising: 
preparing a substrate; and
positioning a discontinuous coated region on a surface of the substrate.

Regarding instant claim 14, the limitations of the method of making a dosage form comprising steps (a) and (b) are anticipated by the preparation of the caplet dosage form which comprises preparing a) a core having a center portion, a first end, and a second end; and b) a coating over the center portion of the core (claim 1), which provides a discontinuous coating because a portion of the first end of the core and a portion of the second end of the core are exposed (claim 2), as taught by Waldman. 

Regarding instant claim 22, the limitation of the at least one discontinuous region comprising fats which are free fatty acids is anticipated by the tablet sleeve which comprises a plasticizer including fatty acids ([0068]), as taught by Waldman. The limitation of the polymers is anticipated by the hypromellose, hydroxypropyl cellulose, or methylcellulose ([0059]), as taught by Waldman. The limitation of the carbohydrate is anticipated by the xylitol and sorbitol ([0059]), as taught by Waldman. The limitation of the gelling material is anticipated by the gelatin ([0064]), as taught by Waldman.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshlack et al. (US 2007/0065364 A1).
Oshlack et al. disclose a method of preparing a dosage form comprising charging an adverse agent core formulation comprising an adverse agent and a hydrophobic matrix material into a first extruder; charging a sheath formulation comprising a hydrophobic matrix material into a second extruder; heating the formulations in the first and second extruders; co-extruding the formulations to form a strand comprising an adverse agent core radially surrounded by a sheath ([0105]). The sheath partially surrounds the core, and in a preferred embodiment the sheath does not surround all of the core ([0082], [0102], claim 1). 
et al. 
Regarding instant claim 15, the limitation of the at least one discontinuous region extrusion coated on the substrate is anticipated by the sheath which is extrusion coated on the adverse agent core ([0082], [0102], [0105]), as taught by Oshlack et al. 

Claims 14-17, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 5,534,263).
Wong et al. disclose a method for making an active agent dosage form comprising a matrix and at least two insoluble bands, which are discontinuous (Abstract, claims 13-19). “Dispensing device 1 is shown in FIG.1 to comprise a cylindrically shaped active agent formulation matrix 12. The ends 14 and 16 of the matrix are preferably rounded and convex in shape in order to ensure ease of insertion into the environment of use. Bands 20, 22 and 24 concentrically surround the cylindrical matrix 12.” (Col. 3, lines 43-52).

    PNG
    media_image1.png
    389
    1012
    media_image1.png
    Greyscale

In FIG. 4, “Dispensing device 50 comprises a cylindrically shaped active agent formulation matrix 52 with convex ends 54 and 56. Bands 60, 62, 64 and 66 concentrically surround the cylindrical matrix 52” (Col. 3, line 66 to Col. 4, line 5). 
 
    PNG
    media_image2.png
    366
    1191
    media_image2.png
    Greyscale

The dosage form core is a tablet (Example 1 – Col. 9, lines 18-48). The dosage form is used for prolonged delivery of an active agent (Col. 3, lines 3-5). Bands of from about 0.1 mm to about 12 mm in width may be applied onto the active agent formulation matrix surface; and between about 2 and 10 may be used (Col. 6, lines 46-51). The bands may be placed close together or may be placed at opposite ends of the matrix (Col. 6, lines 51-54). The method of applying the discontinuous coating includes 
Regarding instant claim 14, the limitations of the method of making a dosage form comprising steps (a) and (b) are anticipated by the method for making an active agent dosage form comprising a matrix and at least two insoluble bands, which are discontinuous (Abstract, claims 13-19, FIGS. 1 and 4, Col. 3, lines 43-52, Example 1 – Col. 9, lines 18-48), as taught by Wong et al. 
Regarding instant claim 15, the limitation of the at least one discontinuous region extrusion coated on the substrate is anticipated by the extrusion coating (Col. 3, lines 15-22), as taught by Wong et al. 
Regarding instant claim 16, the limitation of the at least one discontinuous region screen coated on the substrate is anticipated by the screen coating (Col. 3, lines 15-22), as taught by Wong et al. 
Regarding instant claim 17, the limitation of the at least one discontinuous region printed on the substrate is anticipated by the Gravure-type printing (Col. 3, lines 15-22), as taught by Wong et al. 
Regarding instant claim 19, the limitation of the at least one discontinuous region sprayed on the substrate is anticipated by the spraying (Col. 3, lines 15-22), as taught by Wong et al. 
et al. 
Regarding instant claim 22, the limitation of the at least one discontinuous region comprising polymers including hypromellose is anticipated by the banding materials which include cellulosics (Col. 6, line 62 to Col. 7, line 29), and the coating solution containing hydroxypropyl methylcellulose or hypromellose (Example 4Col. 10, line 64 to Col. 11, line 5), as taught by Wong et al.  The limitation of the waxes is anticipated by the waxes including paraffin, carnauba wax, white or yellow bees wax, Candelilla wax, and microcrystalline wax (Col. 6, line 54 to Col. 7, line 38), as taught by Wong et al. The limitation of the gelling material is anticipated by the gelatin (Col. 6, line 54 to Col. 7, line 38), as taught by Wong et al. 

Claims 14-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edgren et al. (US 6,365,183 B1).
Edgren et al. disclose a method of fabricating a banded prolonged release active agent dosage form which comprises an active agent formulation matrix having at least one groove circumscribing a portion of the surface thereof and a band of insoluble material positioned in the groove (Abstract, Col. 3, lines 16-24, and claims 1-17). FIG. 2 shows the banding on a dosage form which is a discontinuous coating. 

    PNG
    media_image3.png
    604
    698
    media_image3.png
    Greyscale

The method of applying the discontinuous coating includes Gravure-type printing, extrusion coating, screen coating, brush coating, spraying, and painting (Col. 4, lines 14-26). The insoluble material includes cellulosics, gelatin, and waxes including paraffin, carnauba wax, white or yellow bees wax, Candelilla wax, and microcrystalline wax (Col. 6, line 56 to Col. 7, line 29). Example 3 discloses a coating solution containing hydroxypropyl methylcellulose or hypromellose (Col. 15, lines 52-59). 
Regarding instant claim 14, the limitations of the method of making a dosage form comprising steps (a) and (b) are anticipated by the method of fabricating a banded prolonged release active agent dosage form which comprises an active agent formulation matrix having at least one groove circumscribing a portion of the surface thereof and a band of insoluble material positioned in the groove (Abstract, Col. 3, lines 16-24, and claims 1-17), as taught by Edgren et al.


et al. 
Regarding instant claim 16, the limitation of the at least one discontinuous region screen coated on the substrate is anticipated by the screen coating (Col. 4, lines 14-26), as taught by Edgren et al. 
Regarding instant claim 17, the limitation of the at least one discontinuous region printed on the substrate is anticipated by the Gravure-type printing (Col. 4, lines 14-26), as taught by Edgren et al. 
Regarding instant claim 18, the limitation of the at least one discontinuous region brush coated on the substrate is anticipated by the brush coating (Col. 4, lines 14-26), as taught by Edgren et al. 
Regarding instant claim 19, the limitation of the at least one discontinuous region sprayed on the substrate is anticipated by the spraying (Col. 4, lines 14-26), as taught by Edgren et al. 
Regarding instant claim 20, the limitation of the at least one discontinuous region painted on the substrate is anticipated by the painting (Col. 4, lines 14-26), as taught by Edgren et al. 
Regarding instant claim 22, the limitation of the at least one discontinuous region comprising polymers including hypromellose is anticipated by the banding materials which include cellulosics (Col. 6, line 56 to Col. 7, line 29), and the coating solution containing hydroxypropyl methylcellulose or hypromellose (Example 3 - Col. 15, lines 52-59), as taught by Edgren et al. The limitation of the waxes is anticipated by the et al. The limitation of the gelling material is anticipated by the gelatin (Col. 6, line 56 to Col. 7, line 29), as taught by Edgren et al. 

Claims 14 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albed Alhnan (WO 2016/038356 A1).
Albed Alhnan discloses a method of producing solid dosage forms by using 3D printing technology, specifically fused filament fabrication (FFF) 3D printing (Abstract, claims 20-27). Processing steps include using the FFF 3D printing to coat the surface of the solid dosage form (Page 3, [0009] - lines 35-36, [00167] – lines 32-34). Figures 88-90 illustrate tablets which contain a core that is discontinuously coated using 3D printing (Page 14 – [00115] – lines 15-16 and [00596] – lines 4-6). 

    PNG
    media_image4.png
    303
    502
    media_image4.png
    Greyscale

Regarding instant claim 14, the limitations of the method of making a dosage form comprising steps (a) and (b) are anticipated by the method of producing solid dosage forms by using 3D printing technology, specifically fused filament fabrication 
Regarding instant claim 21, the limitation of the at least one discontinuous region 3D printed coated on the substrate is anticipated by the tablets which contain a core that is discontinuously coated using 3D printing (Figures 88-90, Page 14 – [00115] – lines 15-16 and [00596] – lines 4-6), as taught by Albed Alhnan.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ARADHANA SASAN/Primary Examiner, Art Unit 1615